DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a composition for preparing PAI copolymer, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2022.

Applicant’s election without traverse of PAI copolymer (claims 1-12 and 18-20) in the reply filed on 8/30/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al  (US 20170101509) in view of Choi et al (US 20160222249).

Jee teaches a poly(imide-amide) copolymer film with  yellowness index of less than or equal to 3.5 and a thickness of about 50 micrometers to about 100 nm (see claim 19) and flexible display device, which includes the film above (see 0116). 

Jee teaches the  copolymer  is  a reaction  product of a dianhydride a first diamine and 2,2'-bis-trifluoromethyl-4,4'-biphenyl diamine (a second diamine, TFDB) and terephthaloyl chloride (TPCI).
The dianhydride comprises 3,3'4,4'-biphenylteteracarboxylic dianhydride (BPDA) and 4,4'-hexafluoroisopropylidene diphthalic anhydride (6FDA) and the first diamine which  can be represented by a compound, which includes substituted or unsubstituted C3 to C20 alicyclic hydrocarbon group.
Thus, all imitations of claims 5-10 are met.

The first diamine constitutes less than or equal to about 10 mole percent based on the total moles of the first diamine and the second diamine (see claim 1, meeting the limitations of claim 11 ).

Jee fails to teach a diamine with cyclohexyl radical.

Choi teaches a composition for preparing a display device (see 0045) including a poly (imide-amide) copolymer, obtained by reacting BPDA, TFDB and TPCI (see Example 1 at 0181).
Choi teaches the diamine can be represented by compound s of different formulas. In particular, the reference teaches “the diamine may be at least one selected from compounds represented by following chemical formulae” (see 0119), meaning that more than one diamine can be present in the reaction mixture. 
Choi discloses cyclohexyldiamine (see 0125) as an alternative or partial substitution of TFDB.

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skill in  the art to use cyclohexyldiamine in Jee’s composition, since it is of a known material based on its suitability for its intended use.
Note that the limitations of  claim 2 are met ,  when n1=0 (i.e. unsubstituted diamine is used).
Regarding claim 19, Choi teaches a modulus of 6.5 GPA, a transparency of 88.78% (which can be rounded to claimed 88.8%) and yellow index of 2.51 (see Example 4 at Table 3, see 0190) 
Thus, even though Jee and Choi teach all physical properties, the references do not disclose all of them.
In Examiner’s opinion, the properties above strictly depend on polymer structure and method of film preparation. 
Jee modified with Choi and Applicant teach the same polyamide-imide, obtained with the same  conditions (i.e. film casting with following chemical imidization and film drying).
The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
 Therefore, it would have been obvious to a person of ordinary skill in  the art to expect the same properties from Applicant’s and Jee’s modified with Choi films, since they teach the same polyamide-imide, obtained with the same  conditions.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jee in view of Choi as applied to claims 1-2 and 5-12 above, and further in view of Wakita et al (US 20160222165).

Jee and Choi fail to teach isophone diamine.
Wakita polyimide resin film used as a part of display element (see 0002). The polyimide is formed from BPDA/6FDA/CHDA/ FDA monomers at molar ratio of  80/20/90/10 (see Example 1 at 0293), where CHDA is s-1,4-diaminocyclohexane and FDA is  9.9-bis(4-aminophenyl)fluorene. Note that TFMB can be used instead of FDA and CHDA can be replaced by isophorone diamine (see 0088).
Note that terephthalic acid can be used in synthesis (see 0095).
 The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skill in  the art to use isophorone diamine in Jee’s composition, since it is of a known material based on its suitability for its intended use.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765